RENDERED: NOVEMBER 12, 2021; 10:00 A.M.
                NOT TO BE PUBLISHED


         Commonwealth of Kentucky
                Court of Appeals

                   NO. 2019-CA-1117-ME

JONATHAN M. WARAWA                                 APPELLANT


          APPEAL FROM SHELBY CIRCUIT COURT
v.        HONORABLE S. MARIE HELLARD, JUDGE
                ACTION NO. 12-CI-00658


MICHELYNN D. WARAWA                                 APPELLEE

                          AND


                   NO. 2019-CA-1642-MR

JONATHAN M. WARAWA                                 APPELLANT


          APPEAL FROM SHELBY CIRCUIT COURT
v.        HONORABLE S. MARIE HELLARD, JUDGE
                ACTION NO. 12-CI-00658


MICHELYNN D. WARAWA                                 APPELLEE

                          AND
                              NO. 2020-CA-0796-MR

JONATHAN M. WARAWA                                                      APPELLANT


                  APPEAL FROM SHELBY CIRCUIT COURT
v.                HONORABLE S. MARIE HELLARD, JUDGE
                        ACTION NO. 12-CI-00658


MICHELYNN D. WARAWA                                                         APPELLEE



                                      OPINION
                                     AFFIRMING

                                     ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

GOODWINE, JUDGE: Jonathan M. Warawa (“Jonathan”) appeals the June 27,

2019, October 3, 2019, March 25, 2020, and June 10, 2020 orders of the Shelby

Circuit Court, Family Division. After careful review, we affirm.

                                  BACKGROUND

             The marriage of Jonathan and Michelynn D. Warawa (“Michelynn”)

was dissolved by decree on October 17, 2013. Two minor children, a son and a

daughter, were born of the marriage. This action has a lengthy and complicated

history, including a prior appeal.

             Following the entry of the decree of dissolution . . . , the
             issue of child custody remained unresolved for almost

                                          -2-
             four years. During that time, the parties were enmeshed
             in litigation regarding the care, custody and control of
             their children. Emergency protective orders were
             entered; dependency, neglect and abuse actions were
             filed; parenting schedules and plans were set forth;
             depositions were taken; psychological evaluations were
             performed; multiple custodial evaluations and updates
             were made; and there were multiple therapists and
             parenting coordinators involved. During that same time,
             Jonathan filed bar complaints against counsel and
             complaints against other professionals with their
             respective boards. In all, more than 200 pleadings and
             orders have been filed or entered.

Warawa v. Warawa, 587 S.W.3d 631, 632-33 (Ky. App. 2019).

             In 2013, by agreed order, the parties decided Jonathan would claim

the children as dependents for tax purposes in even years and Michelynn would

claim them in odd years. On October 9, 2017, the family court entered an order

reciting an agreement reached by the parties regarding their children. The parties

agreed to joint custody of the minor children. They also agreed each parent would

be consulted prior to any appointment with the children’s pediatrician. The parties

further agreed, during a child’s medical appointment, “[o]ne parent may be in

person and the other, at minimum shall be present via telephone.” Record (“R.”) at

650. The parties agreed to appointment of a parenting coordinator to assist them

with issues regarding custody and parenting.

             After additional litigation relating to the parties’ inability to agree on

issues relating to the children’s medical treatment, the court entered an order



                                          -3-
stating “[with] regard to medical treatment, if [a doctor] says a procedure is

necessary, then it shall be performed; if the [treatment] is optional, absent the

parents’ joint consent and agreement, the [treatment] shall not be performed.” R.

at 1291. Litigation relating to the parties’ inability to agree about the children’s

medical appointments and treatments continued thereafter.

             On September 11, 2019, Jonathan filed a motion to show cause

alleging Michelynn violated the October 9, 2017 order by failing to call him while

at the parties’ daughter’s appointment with Dr. Howell, an optometrist. On

October 3, 2019, the family court denied Jonathan’s motion. The court found the

parties agreed to schedule an appointment for the child with Dr. Howell. Based on

this agreement, the family court found no violation of the October 9, 2017 order.

The court subsequently denied Jonathan’s motion to reconsider the order.

             With regard to child support, in the October 9, 2017 order, the parties

agreed to use the “Colorado formula” for calculating child support and temporary

child support would be retroactive to August 3, 2017. A temporary agreed order

for Jonathan to pay $659.00 was entered on December 5, 2017 and was made

retroactive to the agreed upon date. After engaging in discovery relating primarily

to Michelynn’s income, Jonathan filed a verified motion to modify child support

on May 11, 2018, requesting gifts from Michelynn’s parents be included as her

income for calculation of child support.


                                           -4-
             After Jonathan filed his motion, the parties filed joint stipulations

relating to child support. R. at 1102-07. They agreed Jonathan earns an annual

salary of $115,607.78 as an employee of the University of Louisville. Id. at 1102.

He also pays health, dental, and vision insurance for the children in the amount of

$144.00. Id. Michelynn earns $1,877.20 per month as an employee of the Council

of Co-Owners of Glenview. Id. At some point in the last two years, Michelynn

earned $17.00 per hour as an employee of Nabisco. Id.

             The stipulations also include several statements regarding payments

Michelynn’s parents make on her behalf including paying her mortgage, taxes,

interest, and home insurance in the amount of $12,878.72 per year. Id.

Michelynn’s parents also gave her $40,000.00 for the down payment on her home.

Id. at 1105. Her parents pay her portion of the children’s private school tuition

which amounted to $7,148.25 for the 2017-2018 school year and $7,200.00 for the

2018-2019 school year. Id. They also pay the following monthly expenses for

Michelynn: (a) internet and cable for $225.31; (b) yard maintenance for $79.50;

(c) pest control for $30.00; (d) security system service for $18.00; (e) homeowners

association (“HOA”) fees for $12.50; (f) HVAC maintenance for $11.72; and (g)

cellphone service for $35.40. Id.

             The parties also stipulated to fees related to the divorce paid by

Michelynn’s parents. They paid her legal fees in the amount of $73,600.63 in


                                         -5-
2016; $93,728.03 in 2017; and $26,950.10 in 2018. Id. at 1106. They also paid

her portion of the parenting coordinator fees in the amounts of $7,481.25 in 2017

and $3,663.50 in 2018. Id. Michelynn’s parents paid her portion of friend of the

court fees in the amounts of $1,056.25 in 2016 and $1,876.25 in 2017. Id. They

also paid fees for experts in the divorce action including: $350.00 to Dr. Cebe and

$1,140.00 to Dr. Ebben in 2016; and $13,560.00 to Dr. Jenuwine and $300.00 to

Dr. Ebben in 2017. Id. Michelynn’s parents also paid her therapy bills totaling

$1,400.00 in 2017 and $1,355.00 in 2018. Id. Finally, they paid $902.00 in fees to

the children’s therapist. Id.

              After filing the stipulations, the parties briefed the issue of child

support modification. On June 27, 2019, the family court entered an order

modifying Jonathan’s child support obligation to $510.00 per month.1 The court

found Jonathan’s gross monthly income to be $9,634.00 and Michelynn’s gross

monthly income to be $3,963.00 based on her wages of $1,877.20 and expenses

paid by her parents on her behalf.

              Specifically, the court found Michelynn’s parents’ payment of her

mortgage, interest, taxes, and insurance; as well as the children’s tuition, internet

and cable service, security system service, pest control, yard maintenance, HOA


1
  The June 27, 2019 order grants Michelynn’s motion to amend a May 30, 2019 order because
the family court misstated the amount Michelynn’s parents pay for the children’s private school
tuition in the first order.

                                              -6-
fees, HVAC maintenance, and cell phone service qualified as income for

calculation of child support. The court found these to be income to Michelynn

because they were “reoccurring and regularly paid by her parents.” R. at 1217.

The family court declined to include Michelynn’s parents’ payment of her legal

fees, parenting coordinator fees, friend of the court fees, expert fees, and therapy

bills as income to Michelynn. The court found “none of these expenses are routine

or regular.” The court found the expenses varied from year to year and there was

“no way to predict whether any of those expenses [would] reoccur.” Id.

                 The parties’ parenting coordinator, Louis P. Winner, made three sets

of recommendations on February 27, 2018; May 11, 2018; and February 8, 2019,

which informed the family court’s decision which is at issue in appeal number

2020-CA-0796-MR.2 Jonathan filed objections to each set of recommendations.3

The family court held a hearing on Jonathan’s objections to the recommendations.

                 In the resulting order, the family court, in relevant part, (1) declined to

hold Michelynn in contempt for two instances in which Jonathan did not receive

notice of the children’s medical appointments; (2) found Jonathan in contempt and


2
    Mr. Winner is the third parenting coordinator to be appointed in this case.
3
  The family court adopted the parenting coordinator’s first set of recommendations without a
hearing on Jonathan’s objections. Jonathan appealed, and this Court reversed and remanded the
matter to the family court, holding the court’s adoption of the parenting coordinator’s
recommendations without a hearing was an improper delegation of the court’s final decision-
making authority. Warawa, 587 S.W.3d at 636-37.



                                                  -7-
ordered him to reimburse Michelynn $9,064.00 because he claimed the children as

dependents for tax purposes in 2017 in violation of the 2013 agreed order; (3)

awarded Michelynn $1,760.00 in attorney fees due to Jonathan’s obstruction and

unwillingness to follow the court’s order relating to taxes; (4) declined to hold

Jonathan in contempt for failing to give Michelynn sixty days’ notice of a trip he

took with the children outside the United States; (5) ordered Michelynn to hold the

children’s passports; and (6) awarded Michelynn an additional $2,500.00 in

attorney fees for Jonathan’s obstructive actions, filing of excessive pro se motions,

and refusal to cooperate with the parenting coordinator.

             Both parties filed motions to alter, amend, or vacate the family court’s

March 25, 2020 order. Jonathan’s motion was filed on April 24, 2020. Upon a

motion by Michelynn, the family court struck Jonathan’s motion as untimely on

June 10, 2020. The court also ruled on Michelynn’s motion on the same day.

These appeals followed.

                            STANDARD OF REVIEW

             “Our review of child support awards is governed by the abuse of

discretion standard.” Holland v. Holland, 290 S.W.3d 671, 674 (Ky. App. 2009)

(citation omitted). A family court abuses its discretion only where its decision is

“arbitrary, unreasonable, unfair, or unsupported by sound legal principles.” Id.

(citation omitted).


                                         -8-
                Furthermore, “[w]hen a court exercises its contempt powers, it has

nearly unlimited discretion.” Meyers v. Petrie, 233 S.W.3d 212, 215 (Ky. App.

2007) (citation omitted). We will disturb a family court’s determination regarding

contempt only where it has abused its discretion. Id. Similarly, a family court’s

award of attorney fees is reviewed for abuse of discretion. Allison v. Allison, 246

S.W.3d 898, 909 (Ky. App. 2008) (citation omitted).

                                          ANALYSIS

                We will address each of Jonathan’s three appeals separately.

However, before reaching the merits of Jonathan’s appeals, we must address

serious deficiencies in his briefs under CR4 76.12. An appellant’s argument must

include “at the beginning of the argument a statement with reference to the record

showing whether the issue was properly preserved for review and, if so, in what

manner.” CR 76.12(4)(c)(v). Preservation statements ensure the reviewing Court

“can be confident the issue was properly presented to the [family] court and

therefore, is appropriate for our consideration.” Oakley v. Oakley, 391 S.W.3d

377, 380 (Ky. App. 2012). Jonathan’s briefs are almost entirely devoid of

preservation statements.5




4
    Kentucky Rules of Civil Procedure.
5
    Jonathan’s brief in 2019-CA-1117-ME contains preservation statements for his arguments.

                                               -9-
             Furthermore, the civil rules mandate the appellant’s argument contain

“ample . . . citations of authority pertinent to each issue of law[.]” CR

76.12(4)(c)(v). “It is not our function as an appellate court to research and

construct a party’s legal arguments. . . . We will not search the record to construct

[Jonathan’s] argument for him, nor will we go on a fishing expedition to find

support for his underdeveloped arguments.” Prescott v. Commonwealth, 572

S.W.3d 913, 923 (Ky. App. 2019) (citation omitted). In all three appeals,

Jonathan’s arguments are largely without citation to relevant authority and are,

instead, a series of conclusory statements.

             Although Jonathan is proceeding pro se, he is not exempt from the

rules for appellate practice. “Because [Jonathan] is not an attorney, we cannot

expect the elegance or sophistication of legal thought we should expect from

members of our learned profession. . . . However, we have every reason to expect

the briefs filed by pro se appellate advocates to demonstrate a good faith attempt to

comport with CR 76.12[.]” Hallis v. Hallis, 328 S.W.3d 694, 697-98 (Ky. App.

2010) (internal quotation marks and citations omitted). Where an appellant’s brief

does not include preservation statements, we may (1) ignore the deficiency and

proceed with our review on the merits; (2) strike the brief or the offending portions

under CR 76.12(8)(a); or (3) review for manifest injustice. Ford v.

Commonwealth, 628 S.W.3d 147, 154 (Ky. 2021). Because Jonathan’s arguments


                                         -10-
fail on their merits, we ignore the deficiencies and proceed with review of his

claims.

                                2019-CA-1117-ME

             In 2019-CA-1117-ME, Jonathan raises the following arguments: (1)

the family court erred by declining to include certain monetary gifts from

Michelynn’s parents as income for purposes of child support calculation; (2) the

court failed to impute Michelynn income previously agreed upon by the parties;

and (3) the family court made the modification of child support retroactive to the

incorrect date.

             First, the family court did not abuse its discretion by declining to

include some monetary gifts from her parents as Michelynn’s gross income for

purposes of calculating child support. Jonathan asserts the family court should

have included all gifts from Michelynn’s parents, including legal fees and other

costs associated with this action, as gross income. The family court included sums

which Michelynn’s parents gifted her monthly as income because they are

regularly paid and reoccurring. These gifts include payment of Michelynn’s

mortgage, taxes, interest, insurance, internet and cable service, lawncare service,

pest control, security system service, HOA dues, cell phone service, and the

children’s tuition. However, the family court declined to include payments of




                                         -11-
Michelynn’s legal fees and other costs associated with this action because they are

not routine, regular, or reoccurring.

                “Gross income” is defined for the purpose of child support calculation

to include “income from any source,” including gifts. KRS6 403.212(2)(b). A

family court may find a gift should not be included as income where it is

nonrecurring. Layman v. Bohanon, 599 S.W.3d 423, 433 (Ky. 2020) (citing

Stewart v. Burton, 108 S.W.3d 647, 648-49 (Ky. App. 2003)). Herein, the court

did not abuse its discretion in finding only those gifts which are routine and

reoccurring qualify as income for calculation of child support.

                Next, the family court did not err in declining to impute Michelynn

wages at $17.00 per hour. Based on the stipulations of the parties, the court found,

in addition to the gifts from her parents which qualified as income, Michelynn

earns $1,877.20 per month as an employee of the Council of Co-Owners of

Glenview. The parties also stipulated that, at some point during the prior two

years, Michelynn was employed by Nabisco earning $17.00 per hour.

                For purposes of child support calculation, income “must be read as

creating a presumption that future income will be on a par with the worker’s most

recent experience.” Keplinger v. Keplinger, 839 S.W.2d 566, 569 (Ky. App. 1992)

(citing KRS 403.212(2)(a)). The party who wishes the family court to use a


6
    Kentucky Revised Statutes.

                                          -12-
different income level bears the burden of presenting sufficient evidence to support

the request. Layman, 599 S.W.3d at 434 (citation omitted). Herein, Jonathan did

not provide sufficient evidence proving Michelynn should have been imputed

wages at $17.00 per hour rather than her most recent earnings of $1,877.20 per

month. Therefore, we find no abuse of discretion.

             Finally, the family court did not make the child support order

retroactive to the incorrect date. Jonathan argues the modification to his child

support obligation should have been made retroactive to August 3, 2017 based on a

prior agreement by the parties. However, the parties agreed only that temporary

child support would be retroactive to that date. On this basis, the family court

made its December 5, 2017 temporary child support order retroactive to August 3,

2017. Jonathan filed a subsequent motion to modify child support on May 11,

2018. The order modifying Jonathan’s obligation which is the subject of this

appeal was entered on June 27, 2019, and made retroactive to May 11, 2018.

             A child support order “may be modified only as to installments

accruing subsequent to the filing of the motion for modification[.]” KRS

403.213(1); see also Giacalone v. Giacalone, 876 S.W.2d 616, 620 (Ky. App.

1994). Therefore, the family court properly applied the statute when it made the

modification to Jonathan’s child support obligation retroactive to May 11, 2018,

the date on which he filed his motion.


                                         -13-
                                     2019-CA-1642-MR

               In 2019-CA-1642-MR, Jonathan argues the court erred in denying his

motion to show cause related to Michelynn’s failure to call him while at their

daughter’s appointment with Dr. Howell without an evidentiary hearing. Jonathan

asserts this was a matter of medical care, making it an issue of custody

necessitating a hearing. Jonathan relies on the prior appeal in this action wherein

this Court held issues of medical care are matters of custody. Warawa, 587

S.W.3d at 636 (citing Keeton v. Keith, 511 S.W.3d 918, 921 (Ky. App. 2017)).

               Although issues relating to children’s medical care are matters of

custody, the circumstances herein are easily distinguishable from those in the prior

appeal. Therein, this Court reversed and remanded the family court’s decision

because it delegated its decision-making authority to a parenting coordinator and

adopted the recommendations of the coordinator without a hearing on Jonathan’s

objections. Id. at 636-37. Here, the family court did not rely on the

recommendation of the parenting coordinator but rather independently considered

the evidence and ruled on Jonathan’s motion.7




7
  Although Jonathan insists he is entitled to an evidentiary hearing on his motion, the facts are
undisputed. The parties agreed their daughter should see Dr. Howell. Jonathan had knowledge
of the appointment but was unable to attend in person. Neither party called the other during the
appointment.



                                              -14-
                                2020-CA-0796-MR

             In 2020-CA-0796-MR, Jonathan makes the following arguments: (1)

the family court erred in striking his April 24, 2020 motion as untimely; (2) the

family court erred in holding him in contempt for his violation of the parties’ 2013

agreed order regarding taxes; (3) the family court violated federal tax law in

ordering him to reimburse Michelynn for the refund she would have received had

she claimed the children as dependents for tax purposes in 2017; (4) the family

court should have held Michelynn in contempt for failing to provide Jonathan

adequate notice of two of the children’s medical appointments; (5) the family court

abused its discretion in awarding Michelynn attorney fees; and (6) the family court

erred in ordering the children’s passports remain in Michelynn’s possession.

             First, the family court acted appropriately by striking Jonathan’s

motion to alter, amend, or vacate the March 25, 2020 order as untimely. Jonathan

admits he was mistaken in believing he had thirty days to file his motion. “A

motion to alter or amend a judgment, or to vacate a judgment and enter a new one,

shall be served not later than 10 days after entry of the final judgment.” CR 59.05.

Jonathan served his motion on April 23, 2020. As Jonathan’s motion was clearly

untimely under CR 59.05, we find no error.

             Next, the family court did not err in finding Jonathan in contempt for

violating the 2013 agreed order. “Any court or judge may punish any person guilty


                                        -15-
of contempt for disobeying a judicial order entered under the authority of the

Court.” Newsome v. Commonwealth, 35 S.W.3d 836, 839 (Ky. App. 2001)

(footnote omitted). Furthermore, “a court not only has the right but also the duty to

protect its authority and dignity against contemptuous conduct.” Meyers, 233

S.W.3d at 216 (citation omitted). Jonathan admits to claiming the children on his

2017 taxes thereby violating the 2013 agreed order. In light of Jonathan’s

obstructiveness and unwillingness to follow court orders, the family court acted

well within its discretion by ordering him to pay $1,760.00 in attorney fees.

              Relatedly, the family court did not violate federal tax law in ordering

Jonathan to reimburse Michelynn for the amount she would have received as a

refund had she been able to claim the children as dependents on her 2017 taxes.

Jonathan primarily argues Michelynn should have completed Internal Revenue

Service (“IRS”) Form 8332 to claim the children as dependents in 2017.8

However, it is undisputed Jonathan claimed the children as dependents for tax

purposes in 2017 in violation of the 2013 agreed order. Regardless of what

documentation may have been required by the IRS to effectuate Michelynn’s claim

of the children as dependents on her 2017 tax return, Jonathan violated the court’s




8
  Jonathan alleges Form 8332 was required because Michelynn did not have the children for at
least fifty percent of their overnight care during 2017.



                                             -16-
order. In ordering Jonathan to reimburse Michelynn, the family court did not

violate or in any way adjudicate federal tax law.

             Fourth, the family court did not abuse its discretion in declining to

hold Michelynn in contempt for failing to ensure Jonathan had notice of two

instances in which the children received medical treatment. The October 9, 2017

order requires each party to consult with the other when he or she seeks medical

treatment for the children. A court’s discretion over the issue of contempt is nearly

unlimited. Meyers, 233 S.W.3d at 215 (citation omitted). The family court

declined to find contempt but warned “should Michelynn continue to schedule

medical appointments for the children with no notice to [Jonathan] that such

behavior would rise to the level of contempt.” R. at 16. This is not an abuse of the

court’s broad discretion.

             Fifth, the family court did not abuse its discretion in awarding

Michelynn additional attorney fees in the amount if $2,500 because Jonathan’s

“conduct in obstructing court orders, refusing to participate in good faith in the

parent[ing] coordinator process (with 3 different PCs), his intimidation of the

children’s therapist, and his incessant pro se motions are actions that caused

[Michelynn] to incur additional cost.” R. at 1796.

             The court from time to time after considering the
             financial resources of both parties may order a party to
             pay a reasonable amount for the cost to the other party of
             maintaining or defending any proceeding under this

                                         -17-
             chapter and for attorney’s fees, including sums for legal
             services rendered and costs incurred prior to the
             commencement of the proceeding or after entry of
             judgment.

KRS 403.220. Herein, the family court considered the financial resources of the

parties and, considering Jonathan’s conduct, awarded Michelynn attorney fees.

We find no abuse of discretion.

             Finally, the family court did not err in ordering the children’s

passports remain in Michelynn’s possession. The family court “may make such

other orders as are necessary to properly effectuate joint custody.” Squires v.

Squires, 854 S.W.2d 765, 769 (Ky. 1993) (citation omitted). In addition to

ordering Michelynn keep the children’s passports when not in use, the family court

set out a number of other requirements to facilitate either party’s international

travel with the children including requiring sixty days’ notice and provision of an

itinerary to the other party, requiring Michelynn to provide the children’s passports

within four days of receiving the itinerary, and mandating their return by Jonathan

within four days of returning from a trip. R. at 2145. These orders are appropriate

to effectuate the parties’ joint custody of the children.

                                   CONCLUSION

             Based on the foregoing, the orders of the Shelby Circuit Court, Family

Division are affirmed.




                                          -18-
          ALL CONCUR.



BRIEFS FOR APPELLANT:          BRIEFS FOR APPELLEE:

Jonathan M. Warawa, pro se     Louis I. Waterman
Shelbyville, Kentucky          Spencer J. Brooks
                               Lindsay I. Hardin
                               Prospect, Kentucky




                             -19-